Exhibit 10.72
 
FINAL
October 4, 2006



SPONSORSHIP AGREEMENT
 
This Sponsorship Agreement (“Agreement”) is entered into as of February 28,
2006, by and between the MIGHTY DUCKS HOCKEY CLUB, LLC, a California limited
liability company (“MDHC”), and RUBIO’S RESTAURANT, INC., a Delaware corporation
(“Sponsor”).
 
RECITALS
 
A. MDHC has been granted the non-exclusive rights to obtain and provide
advertising, sponsorship, and promotion rights with respect to the Arrowhead
Pond of Anaheim (“the Facility”) for entertainment and sports events held at the
Facility, including the National Hockey League franchise known as the Anaheim
Mighty Ducks (the ”NHL Ducks”) and the NHL Ducks practice facility known as
“Anaheim Ice” (the “Practice Facility”).
 
B. Sponsor desires to receive advertising and exposure of its products and to
otherwise promote the image, goodwill, and reputation of Sponsor’s business and
products through affiliation with the Facility and/or the NHL Ducks and/or the
Practice Facility.
 
In consideration of the above recitals and the covenants and conditions set
forth below, the parties agree as follows:
 
1. Effective Date. This Agreement is effective as of September 13, 2005 (the
“Effective Date”) and shall remain in effect through and including June 30, 2009
(the “Termination Date”) unless terminated prior to the Termination Date in
accordance with the provisions of this Agreement or unless extended beyond the
Termination Date by mutual agreement of the parties in accordance with Section 7
(the ”Term”). For purposes of this Agreement, a “Contract Year” shall, with the
exception of the first Contract Year, be twelve (12) months in length
commencing, (i) with respect to the first Contract Year, on the Effective Date
and concluding on June 30, 2006, and, (ii) with respect to each Contract Year
following the first Contract Year, commencing on July 1 and concluding on June
30. The other provisions of this Agreement notwithstanding, MDHC or Sponsor may
terminate this Agreement on thirty (30) days prior written notice to Sponsor in
the event that MDHC enters into a naming rights agreement with a Competitor (as
defined below) with respect to the Facility or, if applicable, the Practice
Facility. In such event, MDHC shall promptly pay to Sponsor the prorated portion
of any paid but unearned Sponsorship Fee (as defined in Exhibit A) to and
including the date on which this Agreement is terminated and shall permit
Sponsor to remove all of its equipment, signage, and supplies from the Facility,
or, if applicable, the Practice Facility. MDHC agrees and acknowledges for
purposes of this Agreement that all equipment and supplies installed in or
delivered to the Facility, or, if applicable, the Practice Facility, by or at
the direction of Sponsor pursuant to this Agreement, the Concession Agreement or
the License Agreement (as such terms are defined below) shall be and remain the
personal property of Sponsor.
 

--------------------------------------------------------------------------------


2. The Program. The parties agree that the specific details of the advertising,
promotion and sponsorship program, the parties’ respective rights and
obligations in connection therewith, and the consideration payable to MDHC by
Sponsor are set forth in Exhibit A.
 
3. Nature of Parties’ Relationship. It is expressly understood and agreed that
MDHC and Sponsor shall not, as a result of this Agreement or otherwise, be
deemed to be partners or joint venturers in any respect. Sponsor, as a result of
this Agreement or otherwise, does not and shall not be entitled to control or
supervise the management or implementation of any events held at the Facility,
including, without limitation, those events specified in Exhibit A or otherwise
in this Agreement. Finally, Sponsor agrees that this Agreement is not a license
to use real property.
 
4. Use of Trademarks, Trade Names and Service Marks. All use of each party’s and
their respective affiliate’s trademarks, trade names or service marks, including
the manner and quality in which such trademarks and trade names are reproduced
or displayed, shall be under the control and supervision of the party owning the
trademark, trade name or service mark. Each party further agrees that the manner
of display of such trademarks, trade names and service marks must be
specifically approved in writing and in advance by an authorized representative
of the party owning the trademark, trade name or service mark. The parties agree
to extend a seven (7) day period for a response to such written request. The
failure of a party to respond during such seven (7) day period shall be deemed
an approval of the requested use. Any such use shall be limited to the purpose
for which approval was sought and received, and shall be deemed a non-exclusive,
royalty-free license for the approved use. Such license shall not include the
right to sub-license such use. Finally, the license shall terminate
contemporaneously with the Termination Date or upon any earlier termination of
this Agreement.
 
5. Sponsor’s Right to Advertise. Sponsor shall have the right to advertise and
promote its sponsorship of and involvement with (as permitted by Exhibit A) the
Facility and/or the NHL Ducks and/or the Practice Facility in a manner which is
not inconsistent with the provisions of this Agreement and to use trademarks in
connection therewith as provided in Exhibit A and subject to the provisions of
Section 4; provided, however, that any such advertising and promotion shall be
at the sole expense of Sponsor unless otherwise set forth herein or in Exhibit A
and the distribution of such advertising and promotion shall be confined to
Santa Barbara, Ventura, Los Angeles, Orange, Riverside, San Bernardino and San
Diego counties (the “Southern California Region”). To the extent that such
advertising and promotional activity might involve photographs, video,
television, and radio depictions of the Facility and its events and/or the NHL
Ducks and/or the Practice Facility, such depictions must be specifically
approved in writing and in advance by an authorized representative of MDHC.
It shall be the responsibility of Sponsor to obtain releases or consent forms
from persons appearing in the photographic or film depictions before using such
materials.
 
2

--------------------------------------------------------------------------------


6. Endorsements. None of the artists, performers, athletes, or promoters
appearing at the Facility or the Practice Facility shall be required to endorse
Sponsor or Sponsor’s products except as expressly provided in this Agreement.
 
7. Renewal. Sponsor shall have an exclusive right to negotiate with MDHC for a
renewal of the exclusive (if applicable) sponsorship and other rights granted to
Sponsor pursuant to this Agreement during a period commencing on the first day
of the last Contract Year and ending on the ninetieth (90th) day thereafter. If
an agreement is not reached prior to the end of such negotiating period, MDHC
shall be free to negotiate with other parties for the sponsorship and other
rights granted to Sponsor pursuant to this Agreement, to be effective upon the
expiration of this Agreement.
 
8. Indemnification. Each party agrees to defend, indemnify, and hold harmless
the other party and all of its affiliates, subsidiaries, directors, officers,
employees, owners, members, agents and assigns against any and all claims,
demands, actions or causes of action, from any expenses, including reasonable
attorneys fees, arising or resulting from or arising out of any falsity or
breach of any representation or warranty or breach of any covenant or agreement
made or to be performed by it pursuant to this Agreement or any intentional or
grossly negligent act or omission of or by it occurring as a result of such
party’s obligations pursuant to this Agreement; provided, however, that such
indemnity shall not extend to indirect or consequential damages.
 
9. Insurance. Each party shall at its own expense maintain throughout the Term
commercial general liability insurance (including contractual liability) with
insurers reasonably satisfactory to the other party and a per occurrence
combined single limit of a minimum of $ *** for property damage and personal
injury. Each party shall, at the request of the other party, provide a
certificate of insurance evidencing said policy.
 
10. Termination and Remedies.
 
A. MDHC Termination Rights. In addition to any other legal or equitable remedy
and the rights set forth in Section 1, MDHC shall have the right to terminate
this Agreement at any time if:
 
(i) Sponsor fails to pay any installment of the Sponsorship Fee, and if such
default shall continue for thirty (30) days after written notice of such default
is received by the defaulting party; or


*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.
3

--------------------------------------------------------------------------------


(ii) Sponsor breaches any other material term or condition of this Agreement and
fails to cure such breach within forty-five (45) days after written notice of
default; or if such cure cannot reasonably be accomplished within such
forty-five (45) day period, Sponsor shall not have in good faith commenced such
cure and thereafter diligently proceed to completion.
 
B. Sponsor Termination Rights. In addition to any other legal or equitable
remedy and the rights set forth in Sections 1 and 10 and Exhibit A, Sponsor
shall have the right to terminate this Agreement at any time if:
 
(i) Breach of MDHC. MDHC breaches any material term or condition of this
Agreement and fails to cure such breach within forty-five (45) days after
written notice of default; or if such cure cannot reasonably be accomplished
within such forty-five (45) day period, MDHC shall not have in good faith
commenced such cure and thereafter diligently proceed to completion. The parties
agree that MDHC will be deemed to have breached a material term of this
Agreement if MDHC enters into an exclusive sponsorship arrangement of any kind
with a Competitor or if the trademarks of such Competitor are advertised or
promoted in the Facility or, if applicable, the Practice Facility, or otherwise
advertised or promoted with respect to the NHL Ducks or the Facility or, if
applicable, the Practice Facility;
 
(ii) Loss of Authority. Upon any expiration or revocation of MDHC’s authority to
convey the Sponsorship, advertising and promotional rights set forth in this
Agreement, unless such loss of authority is occasioned by an NHL Action (as
defined below).
 
(iii) NHL Ducks Move Home Games or Suspend Play. The NHL Ducks permanently move
their home games to a venue other than the Facility or otherwise fail to play
their home games in the Facility for a period of more than *** consecutive games
during any Contract Year for any reason (including due to a strike or other work
stoppage) unless the failure is caused by Force Majeure (as defined below).
 
(iv) Termination of Concession Agreement. The Concession Agreement (as defined
below) is terminated for any reason and a new concessionaire mutually acceptable
to the parties hereto is not retained by the management of the Facility, such
that the sale of Sponsor’s products and merchandise continue uninterrupted in
the Facility.
 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.
4

--------------------------------------------------------------------------------


(v) Termination of License Agreement. The License Agreement (as defined below)
is terminated in accordance with its terms by Sponsor.
 
(vi) Use of Facility. If (A) the Facility shall be destroyed or so damaged as to
materially impair (other than by Force Majeure), for a period in excess of **
days, the NHL Ducks’ use and occupancy of the Facility or (B) the benefit of
this Agreement to Sponsor is materially interfered with by any person for a
period in excess of *** days and either (X) the NHL Ducks shall elect to
terminate their rights to use the Facility for home games or (Y) the Facility
shall be closed.
 
(vii) Force Majeure Continues for More than *** . The Facility is closed or the
NHL Ducks fail to play all of their home games during a regular season due to
Force Majeure.
 
C. Repayment of Sponsorship Fee and Return of Equipment. Upon any termination of
this Agreement for any reason other than termination under Section 10A, all
obligations of Sponsor to make any Sponsorship Fee payments shall cease. Upon
any termination, MDHC shall promptly pay to Sponsor the prorated portion of any
paid but unearned Sponsorship Fees (as defined in Exhibit A) to and including
the date on which this Agreement is terminated and shall permit Sponsor to
remove all of its equipment, signage and supplies from the Facility, or, if
applicable, the Practice Facility.
 
D. Force Majeure. The parties agree that events of Force Majeure will not give
rise to a right of termination (except as set forth in Section 10B(vii)), but
the obligations of the parties to perform under this Agreement will be suspended
(except as provided below) and the parties will each use best efforts to
commence performance as soon as they are able to do so, and will diligently work
to eliminate the condition of Force Majeure.
 
During a Force Majeure period, Sponsor shall continue to make quarterly
Sponsorship Fee payments to MDHC if the NHL Ducks continue to play home games in
the Facility. Further, if the NHL Ducks do not continue to play home games in
the Facility, then Sponsor may suspend its obligations to make quarterly
Sponsorship Fee payments to MDHC each quarter by a prorated amount based on the
total number of home games not played in the Facility in that quarter. For
purposes of this Agreement, Force Majeure shall mean acts of God, such as
earthquakes and tidal waves, civil insurrection, or war, but shall not include
work stoppage or strikes or conditions caused by any NHL Action.


*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.
 
5

--------------------------------------------------------------------------------


E. Additional Remedies for Loss of Rights.
 
(i) If a work stoppage causes the NHL Ducks not to play more than ten (10)
consecutive home games at the Facility, then Sponsor may suspend its obligations
to make quarterly Sponsorship Fee payments to MDHC each quarter by a prorated
amount based on the total number of home games not played in the Facility in
that quarter.
 
(ii) If the NHL Ducks otherwise cease to play home games in the Facility for
more than half their regular season games in any Contract Year, but do not
permanently move their franchise outside the Southern California Region, then
Sponsor may suspend its obligations to make quarterly Sponsorship Fee payments
to MDHC each quarter by a prorated amount based on the total number of home
games not played in the Facility in that quarter.
 
F. Loss or Diminution in Rights. If as a result of any acts or actions described
in or contemplated by Section 14 Sponsor’s rights under this Agreement are lost,
diminished or modified in any material respect, Sponsor may request that MDHC
negotiate in good faith for an adjustment in the Sponsorship Fee for the
remaining portion of the Term (and MDHC shall pay Sponsor a pro rata refund of
any prepaid amounts) to reflect the diminished or modified value of such rights
throughout the remainder of the Term. If Sponsor and MDHC shall not have reached
agreement as to the amount of such prepayment and/or adjustment within thirty
(30) days of a request by Sponsor to negotiate under this Section 10F, then
either party may refer the dispute to arbitration in Los Angeles County,
California by an arbitrator mutually acceptable to the parties under the rules
of the American Arbitration Association, as same shall be expanded by the
discovery rules under the Federal Rules of Civil Procedure. Upon the
determination by the Arbitrator, MDHC shall immediately repay to Sponsor the
value of the diminished or modified rights determined by the Arbitrator. If the
value of the diminished or modified rights determined by the Arbitrator exceeds
$ *** over the remainder of the Term or more than $ *** in any Contract Year,
Sponsor may terminate this Agreement upon thirty (30) days prior written notice
and MDHC shall promptly pay to Sponsor all of the amounts set forth in Section
10C and accord Sponsor all of the rights set forth in such section.
 
11. Assignment. This Agreement, and any rights, entitlements, duties and
obligations arising from it, shall not be assigned or delegated in whole or in
part by either party, without the prior written consent of the other party;
provided, however, that any merger, consolidation, or other reorganization, or
sale of all or substantially all of its assets by, with, among or involving
Sponsor shall not be deemed an assignment by Sponsor or a delegation of
Sponsor’s rights, entitlements, duties or obligations under this Agreement. Any
attempted assignment by either party without the consent of the other party
shall be null and void and shall entitle the other party to terminate this
Agreement upon written notice of termination. The foregoing to the contrary
notwithstanding, no party may withhold its approval to an assignment of this
Agreement in the event of a merger or reorganization of a party or a sale of all
or substantially all of the assets of a party or a consolidation of a party with
any of its affiliates. In addition, MDHC shall have the right to transfer,
assign, convey, pledge or encumber, in whole or in part, any and all of its
rights pursuant to this Agreement as security in connection with a financing
transaction and Sponsor will provide to MDHC, at its request, such written
confirmation as MDHC may reasonably request to satisfy requirements of such
financing transaction.


*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.
6

--------------------------------------------------------------------------------


12. Notices. Any notice required or permitted to be delivered under this
Agreement shall be in writing and shall be effective upon receipt by the
addressee. All notices of or concerning default or termination of this Agreement
shall be sent by U.S. Mail, certified, return receipt requested or by FedEx or
comparable next day delivery service, addressed to the recipient at its address
set forth below their signatures to this Agreement or to such other address as
the recipient may subsequently have furnished in writing to the sender. All
other notices may be sent by telecopy, by hand delivery, by first-class
U.S. Mail postage fully prepaid or by FedEx or comparable next day delivery
service.
 
13. Representations and Warranties. Each party represents and warrants that:
it has the power to and is free to enter into this Agreement and grant the
rights hereunder; it is not a party to any agreements or commitments that would
prevent or interfere in any manner with the full performance of the obligations
set forth in this Agreement; and this Agreement constitutes the legal, valid and
binding obligation of such party.
 
14. NHL, NBA and Other Limitations. Sponsor agrees and acknowledges that this
Agreement and each benefit conferred on Sponsor pursuant to this Agreement are
limited by and subject to: the National Hockey League (“NHL”) Bylaws; all other
rules, regulations and policies of the NHL and resolutions of its Board of
Governors; any collective bargaining agreement to which the NHL or any member
club is a party; all consent decrees and settlement agreements entered into
between the NHL and the MDHC or among the NHL and all its member clubs (or the
NHL, NHL member clubs and/or other persons) in furtherance of NHL business or
interests or as otherwise authorized directly or indirectly by the NHL Board of
Governors, the NHL Commissioner, or the NHL Constitution; any national network
agreements, between the NHL and third parties; and any national corporate
marketing, licensing, sponsorship or similar agreements between the NHL (or NHL
affiliates) and third parties; all as the same may now exist or hereafter be
amended or enacted or as they may be interpreted by the NHL Commissioner or its
Board of Governors (any or all of the foregoing being individually or
collectively an “NHL Action”); provided, however, that MDHC by signing this
Agreement represents and warrants to Sponsor that as of the date of this
Agreement, neither this Agreement nor the Concession Agreement, dated November
___, 2004, between Anaheim Arena Management, LLC and ARAMARK Entertainment, Inc.
(“ARAMARK”) (the “Concession Agreement”) or the Rubio’s Restaurants, Inc.
License Agreement, dated as of October 4, 2005, between Sponsor and ARAMARK (the
“License Agreement”) conflict with or are in contravention of any of the
foregoing documents, consent decrees, settlements, agreements or any amendments
or supplements thereto.
 
7

--------------------------------------------------------------------------------


In addition, in the event that a National Basketball Association (“NBA”)
franchise elects to play all or substantially all of its regular season home
games at the Facility, Sponsor agrees and acknowledges that this Agreement and
each benefit conferred on Sponsor pursuant to this Agreement will also be
subject to similar documents, rules, regulations, policies, resolutions,
agreements and decrees relating to the NBA and its affairs and activities.
Sponsor may, as a result of any of the foregoing, i.e. NHL or NBA, during
certain events, lose some or all of the rights granted to it pursuant to this
Agreement including signage and other displays without compensation from MDHC,
the Facility, the NHL, the NBA or other third parties. Finally, in the event
that pursuant to Item 1 of Exhibit A, Sponsor has been awarded “Official
Sponsorship” status, Sponsor acknowledges and agrees that the NHL may from
time-to-time conduct or arrange events or programs (“NHL Events”) relating to
the NHL (including, for example, the NHL All Star Game, NHL All Star Fan
Balloting, NHL Draft, NHL Freeze Play and NHL Future Stars, among others) and in
connection therewith may enter into contracts under which a person or entity
offering products or services that directly compete with Sponsor’s products
(a ”Competitor”) receives rights to sponsorship, promotion or advertising (each,
a “NHL Sponsor Contract”) at a NHL Event held at the Facility and MDHC and the
Facility may be required from time-to-time under NHL rules to allow such
sponsorship, promotion or advertising at NHL Events as required under such NHL
Sponsor Contract. Sponsor also acknowledges and agrees that the National
Collegiate Athletic Associate (“NCAA”) may from time-to-time conduct or arrange
events or programs (“NCAA Events”) relating to the NCAA (including, for example,
hosting NCAA Basketball Tournament games and National Invitation Tournament
games, among others) and, in connection therewith, may enter into contracts
under which a Competitor receives rights to sponsorship, promotion or
advertising (each, a “NCAA Sponsor Contract”) at an NCAA Event held at the
Facility and MDHC and the Facility may be required from time-to-time to allow
such sponsorship, promotion or advertising at NCAA Events as required under such
NCAA Sponsor Contract. Sponsor further acknowledges that in the event that an
NBA franchise elects to play all or substantially all of its regular season home
games at the Facility, the NBA may from time-to-time conduct or arrange events
or programs (“NBA Events”) relating to the NBA, including NBA playoff games,
and, in connection therewith, may enter into contracts under which a Competitor
receives rights to sponsorship, promotion or advertising (each, a “NBA
Sponsorship Contract”) at an NBA Event held at the Facility and MDHC and the
Facility may be required from time-to-time to allow such sponsorship, promotion
or advertising at NBA Events as required under the NBA Sponsorship Contract.
Sponsor agrees and acknowledges that in addition to the foregoing circumstances,
MDHC may allow a Competitor to include temporary displays or recognition during
certain other events held at the Facility (including, by way of example only and
without limitation, multi-city tours, shows and concerts) provided that in each
such instance such display or recognition is part of the equipment to be used as
part of the act or performance or part of the temporary signage directly
associated with the event and any such display or recognition is removed
promptly following such event. Finally, Sponsor acknowledges that Sponsor shall
not be compensated by MDHC, the Facility, the NHL, the NCAA, the NBA or any
third party as a result of the occurrence of any of the circumstances described
in this Section 14.
 
8

--------------------------------------------------------------------------------


15. Non-Exclusive Rights. Except as expressly set forth to the contrary in this
Agreement or Exhibit A, no rights of exclusivity are granted to Sponsor by this
Agreement and nothing in this Agreement shall limit in any manner MDHC’s, the
Facility’s or the NHL Club’s rights to sell advertising, marketing or
promotional rights of any kind to any other person or entity for any product or
service, whether or not competitive with Sponsor.
 
16. Confidentiality. Except as otherwise required by law or the regulations of
any securities exchange, MDHC and Sponsor agree not to disclose “Confidential
Information” (as defined below) to any party other than to their respective
directors, officers, employers, agents and advisors (including legal, financial
and accounting advisors) (collectively, “Representatives”)). “Confidential
Information” shall include all non-public confidential or proprietary
information that either party or its Representatives makes available to the
other party or its Representatives in connection with this Agreement, including
but not limited to, the specific terms and conditions of this Agreement as well
as information related to the past, present and future plans, ideas, business,
strategies, sales or attendance figures or projections, marketing, programs and
other non-public information relating to either party or any affiliate of either
party. The provisions of this Section 16 shall survive the expiration or earlier
termination of this Agreement for a period of one (1) year.
 
17. Costs. Except as expressly set forth to the contrary in Exhibit A, Sponsor
shall be responsible for all costs (including but not limited to creative,
design, production, installation, maintenance, repair, changes, revisions and
removal) with respect to any display or signage purchased by Sponsor under this
Agreement.
 
18. Miscellaneous Provisions.
 
9

--------------------------------------------------------------------------------


A. Headings. The section headings in this Agreement are for convenience only and
shall not be used in the interpretation nor considered part of this Agreement.
 
B. Severability. If any clause or provision of this Agreement is illegal,
invalid or unenforceable under applicable present or future laws, then it is the
intention of the parties that the remainder of this Agreement shall not be
affected but shall remain in full force and effect.
 
C. Amendment. No provision of this Agreement shall be altered, amended, revoked
or waived except by mutual written consent of the parties.
 
D. Entire Agreement. This Agreement, together with the attached Exhibit A,
contain the entire agreement and understanding of the parties and supersedes all
prior agreements and understandings, whether verbal or written, with respect to
the subject matter of this Agreement and any such other agreements or
understandings are hereby revoked.
 
E. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
F. Saturdays, Sundays and Holidays. If any payment or delivery of any document
is required pursuant to any term of this Agreement to be made on a date which
falls on a Saturday, Sunday or legal holiday in the State of California, such
payment or delivery shall be made on the first business day following such
Saturday, Sunday or legal holiday.
 
G. Governing Law and Venue. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of California, and any action, claim or
suit initiated in connection with this Agreement shall be prosecuted exclusively
within the courts of the State of California located in Orange County,
California, except where exclusive federal jurisdiction applies, in which case
an action, claim or suit initiated in connection with this Agreement shall be
prosecuted in United States District Court in Orange County, California.
 
H. Arbitration. Any controversy or claim arising out of or relating to this
Agreement shall be settled by arbitration in Los Angeles County, California
under the rules of the American Arbitration Association, as same shall be
expanded by the discovery rules under the Federal Rules of Civil Procedure, by
an Arbitrator mutually acceptable to the parties. Judgment on any award rendered
by the arbitrator may be entered in any court having jurisdiction thereof.
 
10

--------------------------------------------------------------------------------


I. Interest. If any amount payable by Sponsor is not paid to MDHC within *** of
the due date, such amount shall bear interest from the due date until paid at
*** (or, if less, the maximum rate then permitted by law), calculated on a
simple interest basis for the actual number of days past due.
 


*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.
11

--------------------------------------------------------------------------------



The parties hereto have executed this Agreement on the 4th day of October, 2006.
 
MIGHTY DUCKS HOCKEY CLUB, LLC


By: /s/ Bob Wagner


Its: SVP/CMO 10/17/06


2695 E. Katella Avenue
Anaheim, CA 92803
Attn: Chief Marketing Officer
Facsimile: (714) 704-2993


With a mandatory copy to:
Mighty Ducks Hockey Club, LLC
2695 E. Katella Avenue
Anaheim, CA 92803
Attn: Director of Finance
Facsimile: (714) 940-2832


RUBIO’S RESTAURANT, INC.


By: /s/ L A Rusinko


Its: VP Marketing


With a mandatory copy to:
Rubio’s Fresh Mexican Grill
Attn: Vice President of Marketing
1902 Wright Place, Suite 300
Carlsbad, CA 92008
Attn: Vice President of Marketing
Facsimile: (760) 929-8203


Heller Ehrman LLP
4350 La Jolla Village Drive
San Diego, CA 92122
Attn: Alan Jacobs, Esq.
Facsimile: (858) 587-5989


12

--------------------------------------------------------------------------------


 
Exhibit A
 
1. SPONSORSHIP ELEMENTS:
 
A. Category Exclusivity/Official Sponsorship Elements: Not Applicable.
 
B. Facility Sponsorship Elements: One (1) set of two (2) main beam signs in main
concourse and one (1) set of two (2) stairwell signs (Sponsor to be responsible
for the production costs of the main beam and stairwell signs, not to exceed $
*** . The expense associated with the maintenance of the signage elements shall
be borne by MDHC. Any expense associated with any change to the signage elements
requested by Sponsor shall be borne by Sponsor. The right to provide Sponsor’s
menu items in two (2) concession stands (one each at Section 217 and 408)
(Sponsor to be responsible for all related build out costs); and the right to be
featured in the Facility suites catering menu during each Contract Year.
 
C. NHL Ducks’ Sponsorship Elements: Three (3) :30 radio spots on the NHL Ducks
flagship station for each regular season and post season NHL Ducks game; logo
placement on one (1) custom wrapped Zamboni during each regular season NHL Ducks
game ( *** for the production costs); one (1) full page, four (4) color ad in
the Ducks’ digest program; three (3) NHL Ducks in-game promotions during each
Contract Year; the right to display NHL Ducks window clings to Sponsor’s stores
(NHL Ducks to provide window clings at MDHC’s expense); the right to distribute
NHL Ducks’ pocket schedules at Sponsor’s stores (NHL Ducks to provide pocket
schedules at MDHC’s expense); the right to provide NHL Ducks cups at Sponsor’s
stores during agreed to periods at Sponsor’s sole expense; the right, at
Sponsor’s sole expense, to have a Sponsor brand presence during NHL Ducks’
mobile marketing unit appearances and four (4) appearances of the NHL Ducks
mobile marketing unit at Sponsor’s stores during each Contract Year at MDHC’s
sole expense; the right to participate (by the provision of coupons) in NHL
Ducks “Die Hard Duck” program during NHL Ducks regular season Friday night
games; and, the right to participate in three (3) “Lucky Section” in-game
promotions during each Contract Year with contemporaneous logo recognition on
Pond Vision and public address recognition (Sponsor to provide coupons for
distribution during such promotions).
 
D. John Wooden Classic Sponsorship Elements: Not Applicable.
 
E. Practice Facility Sponsorship Elements: Not Applicable.
 
F. Hospitality Elements: *** NHL Ducks regular season tickets *** and the
opportunity to purchase the same tickets for each NHL Ducks post-season game.
 
G. Additional Facility Sponsorship Elements: During and after the second
Contract Year, the opportunity to place two (2) street taco carts (one (1) on
the main level and one (1) on the terrace level) (Sponsor to pay for the
manufacturing costs of the carts). During and after the third Contract Year,
Sponsor will receive season ticket “spitter” stock for each NHL Ducks home game.


*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.
13

--------------------------------------------------------------------------------


Sponsor acknowledges that no allocated but unused Sponsorship Elements may be
carried over from Contract Year to Contract Year.
 
2. SPONSORSHIP FEE:  Sponsor shall pay the following to MDHC during each
Contract Year (the ”Sponsorship Fee”):
 
A. $ *** for the First Contract Year payable as follows: $ *** within ten (10)
calendar days following execution of this Agreement by the parties and $ *** on
April 15, 2006;
 
B. $ *** for the Second Contract Year payable as follows: $ *** on each of
November 1, 2006, January 1, 2007, March 1, 2007 and June 1, 2007;
 
C. $ *** for the Third Contract Year payable as follows: $ *** each of November
1, 2007, January 1, 2008, March 1, 2008 and June 1, 2008; and,
 
D. $ *** for the Fourth Contract Year payable as follows: $ *** each of November
1, 2008, January 1, 2009, March 1, 2009 and June 1, 2009.
 
In addition, Sponsor shall pay the rate payable during the applicable Contract
Year for the :30 radio in-game spots during each post-season NHL Ducks game.
 
The foregoing to the contrary notwithstanding, in the event that a NBA franchise
is granted the right to play all of its regular season home games at the
Facility and all the Sponsorship Elements in Sections 1B, C (insofar as NHL
Ducks games are concerned) and G above are provided Sponsor without interruption
during the balance of the Term, as defined in the Sponsorship Agreement to which
this Exhibit A is attached, the Sponsorship Fee shall be automatically increased
by *** prorated from and after the date of the first of such NBA home games and
MDHC will not be required to provide any additional elements in consideration
for such increase; provided, however, that if the Sponsorship Fee is to be
automatically increased as set forth herein.
 


*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.
 
14

--------------------------------------------------------------------------------

